IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 2114 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 96 DB 2014
           v.                   :
                                :             Attorney Registration No. 31698
WAYNE S. STANDER,               :
                Respondent      :             (Berks County)


                                       ORDER


PER CURIAM


      AND NOW, this 30th day of December, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated October 28,

2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to

Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Wayne S. Stander is suspended on consent from the Bar of this

Commonwealth for a period of one year, and he shall comply with all the provisions of Rule

217, Pa.R.D.E.